Citation Nr: 0928083	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-13 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a combined rating in excess of 30 percent 
for disability of the left knee.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1978 to December 1981.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Roanoke, Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board hearing was held before the undersigned in June 2006; a 
transcript of this hearing is of record.  These issues were 
before the Board in November 2006 and June 2008 when they 
were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

Regarding the claim seeking a combined rating in excess of 30 
percent for left knee disability, the November 2006 remand 
noted that the report of the Veteran's most recent VA 
orthopedic examination, in August 2003, was inadequate for 
rating purposes because it does not address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45.  
Specifically, the examiner did not assess functional 
impairment due to incoordination, weakened movement and 
excess fatigability in terms of additional degrees of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO was directed, in pertinent part, to arrange 
for an orthopedic examination of the Veteran to ascertain the 
current severity of the service-connected left knee 
disability; the examiner was to assess functional impairment 
due to incoordination, weakened movement and excess 
fatigability on use in terms of additional degrees of 
limitation of motion.  On examination in October 2007, the 
examiner stated that the left knee's joint function was 
"additionally limited by the following after repetitive use: 
pain, fatigue, weakness, lack of endurance and pain has the 
major functional impact."  Thereafter, however, the examiner 
stated, "The above additionally limit the joint function by 0 
degrees."  Because of these contradictory findings, the Board 
again remanded the claim in June 2008 for another VA 
examination.  Although the Veteran underwent a VA examination 
in July 2008, the findings are once again inadequate as the 
examiner did not assess functional impairment due to 
incoordination, weakened movement and excess fatigability in 
terms of additional degrees of limitation of motion.  See 
DeLuca, supra.  Therefore, another examination is needed.

Regarding the claim for TDIU, the Board notes that it may not 
reject the Veteran's claim without producing evidence, as 
distinguished from mere conjecture, that her service-
connected disabilities do not prevent her from performing 
work that would produce sufficient income to be other than 
marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  The 
October 2007 QTC examiner opined that the Veteran is 
"currently disabled due to sever (sic) right hip 
osteoarthritis and bilateral knee pains."  However, this 
opinion is not adequate for adjudication purposes.  The June 
2008 remand directed the RO, in pertinent part, to arrange 
for an orthopedic examination of the Veteran to ascertain the 
impact of her service-connected left knee disability on her 
ability to work, to include whether it (alone or in concert 
with any other service-connected disabilities) renders her 
unemployable.  Although the Veteran underwent a VA 
examination in July 2008, the requested opinion was not 
provided.  On remand, a medical opinion as to whether the 
Veteran's service-connected left knee disability (either 
alone or in concert with any other service-connected 
disabilities) renders her unable to obtain or retain 
substantially gainful employment is required.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.

The Board regrets any additional delay in these matters.  
However, because of the reasons noted above, the case is 
REMANDED for the following action:

1.  The RO should arrange for an 
orthopedic examination of the Veteran to 
ascertain the current severity of her 
service connected left knee disability.  
She should be properly notified of the 
examination and of the consequences of a 
failure to appear.  Her claims file must 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail. 

Studies should specifically include 
ranges of motion of the knee, noting the 
exact measurements for flexion and 
extension, and specifically identifying 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described. 

To the extent possible the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not possible, the 
examiner should provide explanation.

The examiner should also comment on the 
impact of the Veteran's service-connected 
left knee disability on her ability to 
work, to include whether it (alone or in 
concert with any other service-connected 
disabilities) renders her unemployable.  
The examiner should explain the rationale 
for all opinions given. 

2.  The RO should ensure that the 
development sought in # 1. is completed 
(as requested).  Then the RO should re-
adjudicate the claims.  If either remains 
denied, the RO should issue an 
appropriate SSOC and provide the Veteran 
and her representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

